Citation Nr: 1537320	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than alcohol abuse.

2.  Entitlement to service connection for alcohol abuse as secondary to service-connected disabilities.

3.  Entitlement to an effective date prior to September 14, 2012 for the grant of service connection for ischemic heart disease status post myocardial infarction.

4.  Entitlement to an effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathy right lower extremity as secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension.

5.  Entitlement to an effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathy left lower extremity as secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012, June 2013, and April 2014 rating decisions.

The May 2012 rating decision was issued by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) and denied service connection for panic disorder and alcohol dependence claim as psychiatric condition, anxiety severe and depressed.  The June 2013 rating decision was issued by the San Juan RO and granted service connection for peripheral neuropathies of the right and left lower extremities associated with diabetes mellitus type II.  The April 2014 rating decision was issued by the Huntington, West Virginia, RO and granted service connection for ischemic heart disease status post myocardial infarction.  The issues were merged into one appeal.

The Veteran appeared at a hearing before the undersigned in June 2015.

The issue of entitlement to service connection for panic disorder and alcohol dependence claim as psychiatric condition, anxiety severe and depressed has been recharacterized and split into two issues.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  One issue, which is granted below, is entitlement to service connection for an acquired psychiatric disorder, other than alcohol abuse.  The other issue, which will be remanded, is entitlement to service connection for alcohol abuse secondary to service-connected disabilities.


FINDINGS OF FACT

1.  The Veteran's panic disorder is causally related to his active military service.  

2.  The Veteran filed a claim of service connection for ischemic heart disease on September 14, 2013, more than one year after the effective date of the liberalizing law which added ischemic heart disease to the list of diseases for which the Secretary of VA has found to be related to exposure to herbicides.

3.  The Veteran filed a claim for an increased evaluation of service-connected diabetes mellitus type II on January 25, 2013; as a result, service connection for peripheral neuropathies of the right and left lower extremity secondary to diabetes mellitus type II was granted. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for panic disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an effective date prior to September 14, 2012 for the grant of service connection for ischemic heart disease status post myocardial infarction have not been met.  38 U.S.C.A. §§ 1110, 1116, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.303, 3.307, 3.309, 3.400, 3.816 (2015).

3.  The criteria for an effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathy right lower extremity as secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.120, Diagnostic Code 7913 (2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathy left lower extremity as secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.120, Diagnostic Code 7913 (2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

With regard to the Veteran's claim seeking service connection for an acquired psychiatric disorder, other than alcohol abuse, the Board is granting the benefit sought, thereby rendering moot any discussion of the VA's duties to notify and assist as they relate to this claim.

With regard to the Veteran's claim for an earlier effective date for ischemic heart disease status post myocardial infarction, the Veteran initiated an appeal following the grant of service connection for this disability.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  That is to say, the effective date claim is considered a "downstream" issue and, instead of issuing an additional notice letter, VA is required to issue a statement of the case (SOC) if the disagreement is not resolved.  38 U.S.C.A. §§ 5104, 7105 (West 2014); 38 C.F.R. § 3.103 (2015); see Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, the Veteran did receive an SOC in August 2014.  Thus, he received all required notice for his "downstream" effective date claim.  Moreover, no additional development is necessary as the disposition of this claim turns on when the claim was filed, and all records potentially relevant to this matter appear to be of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regards to the Veteran's two claims for an earlier effective date for peripheral neuropathy of the right and left lower extremity, the Veteran initiated the appeals following the grant of service connection for these disabilities.  For these claims, however, service connection was granted as a result of a claim for an increased evaluation for diabetes mellitus type II.  Nonetheless, notice of the criteria for establishing an effective date was previously given in a May 2013 letter, and these two issues are also considered "downstream."  The Veteran received an SOC for these issues in August 2014.  Thus, he received all required notice for these two "downstream" effective date claims.  Moreover, no additional development is necessary as the disposition of these claims turns on when they were filed (or reasonably raised), and all records potentially relevant to this matter appear to be of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, VA's duty to notify and assist has been met.

II.  Service Connection

A.  Legal Framework for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

B.  Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, the Board finds that service connection for panic disorder is warranted.

The Veteran has a current psychiatric diagnosis of panic disorder.  See February 2012 VA examination report.  The fist element of service connection is met.

The Board also acknowledges that the Veteran has symptoms of anxiety and depressed mood; however, upon reviewing his medical treatment records, the Board finds no affirmative diagnoses of anxiety disorder or major depressive disorder.  The Board notes that the February 2012 VA psychiatrist did find these symptoms to be part of the Veteran's diagnosed panic disorder.  Thus, the Board finds that the Veteran only has a current diagnosis of panic disorder (other than alcohol abuse).  

With regards to the second element of service connection, the Veteran has alleged that when he was flying into the Republic of Vietnam, the airport was being attacked and his plane had to stay in the air until the attack ceased.  The Veteran's DD-214 confirms that he did serve in the Republic of Vietnam.  Moreover, given that the Veteran has been consistent with this allegation and because there is no affirmative evidence to the contrary, the Board finds that the Veteran is credible.  When reasonable doubt is resolved in his favor, the alleged in-service event did therefore occur.  38 U.S.C.A. § 5107(b); C.F.R. § 3.102.  Thus, the second element of service connection is met.

With regards to the third element of service connection, the record contains two etiological opinions on whether the Veteran's panic disorder is related to his active service.  In the February 2012 VA examination report, the VA psychiatrist opined that the panic disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because during the examination interview the Veteran reported that his panic attacks began approximately ten years ago, roughly forty years after his military discharge.  In a subsequent August 2012 Psychiatry Note from the San Juan VA Medical Center, a VA psychiatrist opined that the most probable cause of the Veteran's panic attacks is the experience he had during the flight in the Republic of Vietnam.

In weighing this evidence, the Board notes that the mere passage of time between the in-service event and the Veteran's onset of symptoms is not dispositive; it is only one factor in determining the existence of a nexus.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also 38 C.F.R. § 3.303(d) (service connection may be granted for a disease diagnosed after discharge).  Accordingly, the Board finds that the February 2012 VA psychologist's opinion is of limited probative value and of equal weight with the opinion of the August 2012 VA psychiatrist.  Therefore, the evidence in support of a nexus between the Veteran's currently diagnosed panic disorder and the in-service event is in equipoise.  Resolving reasonable doubt in his favor, the Board concludes that the Veteran's panic disorder is causally related to his in-service flight into the Republic of Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

All three elements of service connection have been met.  Service connection for panic disorder is warranted.


III.  Effective Date

A.  Legal Framework for Effective Date Claims

Law Relating to Effective Date for Ischemic Heart Disease Claim

The effective date for a grant of presumptive service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  The effective date of the liberalizing law at issue here for ischemic heart disease is August 31, 2010.

In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  If the claim is reviewed on the initiative of VA or by request of the veteran within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran request.  38 C.F.R. § 3.114(a)(2), (3).  

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F.Supp.2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

A covered herbicide disease is a disease for which the Secretary of VA established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  C.F.R. § 3.816(c)(1)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3), (4).


Law Relating to Effective Date for Peripheral Neuropathy Claims

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2) (2015); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

B.  Analysis

Ischemic Heart Disease

The Veteran seeks an effective date prior to September 14, 2012 for the grant of service connection for ischemic heart disease status post myocardial infarction.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The record shows that the Veteran experienced a non-wave Q myocardial infarction in May 2000.  See April 2014 VA examination.  His first and only claim of service connection for a heart condition (claimed as a "heart attack") was received by the RO on September 14, 2013.  This claim was granted in an April 2014 rating decision on a presumptive basis due to exposure to herbicides while serving in the Republic of Vietnam.  Although there is correspondence from the Veteran dating back to even shortly after service, the correspondence pertains to education benefits and compensation claims other than for heart disease.  Thus, there is no earlier claim.

In this case, because the Veteran's grant of presumptive service connection is based on exposure to herbicides in the Republic of Vietnam, the Veteran is a Nehmer class member with a covered herbicide disease and therefore the provisions of section 3.816 are for application.  In reviewing section 3.816, the Board finds that the Veteran is not eligible for an earlier effective date pursuant to sections 3.816(1) or (2) because the record contains no evidence that he filed a claim for a heart condition, formal or informal, prior to August 31, 2010, the effective date of the liberalizing law for ischemic heart disease.  Accordingly, section 3.816(4) directs the Board to continue its review in accordance with sections 3.400 and 3.114.

Section 3.400(b)(2)(ii) applies to presumptive grants of service connection and indicates that the effective date should be the date of the claim or the date entitlement arose, whichever is later.  In the Veteran's case, this would mean that the appropriate effective date for ischemic heart disease status post myocardial infarction should be September 14, 2013, the date of the claim.

In reviewing section 3.114, however, the Board finds that an effective date prior to September 14, 2013 is warranted.  Pursuant to section 3.114(3), if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law, benefits may be authorized for a period of 1 year prior to the date of receipt of such a request.  As noted above, the effective date of the liberalizing law for ischemic heart disease is August 31, 2010, and the Veteran filed a claim for service connection for a heart condition on September 14, 2013, more than one year later.  Accordingly, pursuant to section 3.114, the Veteran's effective date for the grant of service connection for of ischemic heart disease status post myocardial infarction should be one year prior to the filing of his claim.  The Board concludes, therefore, that the appropriate effective date should be September 14, 2012.

As the current effective date for the Veteran's service-connected ischemic heart disease status post myocardial infarction is September 14, 2012, an earlier effective date is not warranted.  The preponderance of the evidence is against the claim and it must be denied.

Peripheral Neuropathies

The Veteran seeks an effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathies of the right and left lower extremities secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The Veteran filed a claim for an increased evaluation for service-connected diabetes mellitus type II on January 25, 2013.  In connection with this claim, the Veteran underwent a VA examination on May 20, 2013, the results of which revealed peripheral neuropathies of the right and left lower extremities associated with the diabetes mellitus type II.  As a result, in a June 2013 rating decision the RO granted service connection for these neuropathies, effective January 25, 2013, the date of the claim.

Pursuant to section 3.400(o), the appropriate effective date should be the date of the claim or the date entitlement arose, whichever is later; unless it is factually ascertainable that an increase in disability had occurred within the year prior to the filing of the claim, in which case the effective date would be from that point in time.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  In this case, the Veteran filed his claim for an increased evaluation on January 25, 2013, and the May 20, 2013 VA examiner determined that the Veteran had peripheral neuropathies of the lower extremities.  The record does not show an increase in disability in the year prior to the filing of the claim.  Accordingly, pursuant to section 3.400(o), the effective date for the grant of service connection for peripheral neuropathies of the right and left lower extremities should be May 20, 2013.   

The Board has considered the Veteran's contention that service connection should be effective July 29, 2010, the date he filed a claim for "low blood circulation on the right leg, loss of sensitivity on the right leg."  This claim was denied in a November 2010 rating decision.  The Veteran did not appeal this decision and it became final.  The finality of the November 2010 decision could be vitiated by a finding of clear and unmistakable error (CUE); however, even with a sympathetic reading of the evidence, the Board finds that no such claim has been raised.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of the Veteran's statements).  

In summary, pursuant to section 3.400(o), the effective date for the Veteran's peripheral neuropathies of the right and left lower extremities should not be prior to January 25, 2013.  An earlier effective date is not warranted.


ORDER

Service connection for panic disorder is granted.

An effective date prior to September 14, 2012 for the grant of service connection for ischemic heart disease status post myocardial infarction is denied.

An effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathy right lower extremity as secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension, is denied.

An effective date prior to January 25, 2013 for the grant of service connection for peripheral neuropathy left lower extremity as secondary to service-connected diabetes mellitus type II with erectile dysfunction, nephropathy, and hypertension, is denied.


REMAND

In connection with the Veteran's claim for an acquired psychiatric disorder, the Veteran has been found to also have a current diagnosis of alcohol abuse.  See February 2012 VA examination.  While service connection for this disability is not available on a direct basis as a primary disorder, it may be warranted based on a secondary theory of entitlement.  See 38 C.F.R. §§ 3.301, 3.310 (2015).  See also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (claimants are entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.").  

In reviewing the evidence of record, the Board finds that the Veteran has reported that his alcohol abuse may be related to his problems with sexual intercourse; and because the Veteran is service-connected for erectile dysfunction, service connection for alcohol abuse secondary to erectile dysfunction may be warranted.  See May 2012 Addiction Psychiatry Therapist Note.

The Veteran did undergo a May 2012 VA psychiatric examination in which the VA psychiatrist opined on the relation between the Veteran's panic disorder and his service-connected disabilities; however, the examiner did not opine on a possible nexus with regards to the diagnosed alcohol abuse.  Thus, the Board finds that the May 2012 VA psychiatric examination is inadequate to decide this claim.  A new examination is warranted.

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his alcohol abuse.  The entire claims file must be reviewed.

The examiner should indicate whether the Veteran currently has alcohol abuse and, if not, whether he has had it at any point during the pendency of the claim for a psychiatric disorder (since November 10, 2011).

The examiner is then to answer the question:  Is it at least as likely as not that the Veteran's alcohol abuse is proximately caused or proximately aggravated by his service-connected disabilities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering the second question, the examiner must specifically address both a causal connection to service-connected disabilities and an aggravation by service-connected disabilities.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the alcohol abuse prior to aggravation by the service-connected disabilities.

As the Veteran has alleged that his problems with sexual intercourse have impacted his alcohol abuse, the examiner's opinion must address the impact of the service-connected erectile dysfunction.  See May 2012 Addiction Psychiatry Therapist Note.

A complete rationale must be provided for all opinions expressed.  The rationales should consider and discuss the lay evidence of record, including the Veteran's statements.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


